DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
 Response to Amendment
	The amendment filed 5/13/2021 and reflected in claims filed 6/17/2021 is entered and fully considered. In view of the amendment, new prior art is applied to the rejections
Response to Arguments
	Applicant maintains the arguments from the after final response and again argues the prior art does not teach the properties of the cured product in terms of Young’s modulus and tackiness. However, the examiner maintains that the prior art teaches a composition that would fall within the scope of applicant’s disclosure and can reasonably be expected to have similar properties. Applicant has provided no reason as to why the properties of their cured resin are different (other than stating the material properties are not reported in the prior art) and therefore has not rebutted the examiner’s position. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation).
Regarding claims 1 and 4, 
	FUKASAWA teaches a method of sealing bump electrodes with a resin layer such that the electrode ends are exposed abstract. After sealing the substrate 16 is cut into semiconductor elements 11, abstract. The semiconductor elements are wafers [0297] which have circuits formed thereon [0294]. The electrodes 12 (convex) that are sealed with resin 13 has exposed ends revealed by pealing film 30 as shown in Figs. 6-7. The compression molding causes the resin to flow between the electrode bumps but prevents the resin from forming on the top surface of the bump. The resin can be provided as a resin sheet 51 and placed (attached) over the electrode bumps 12 [0374] Fig. 15. The resin is heated and melted to form the resin layer 13 with exposed bumps 12, [0020]. The resin used is thermosetting such as epoxy [0285] and is therefore curable.
	The reference teaches applying a resin sheet to seal a semiconductor wafer with electrode bumps but does not teach the properties of the resin film (protection film). However, NISHIMURA teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. The resin film is melted when laminating [0017]-[0018]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the resin of NISHIMURA as the resin in FUKASAWA as a simple substitution of curable sealing resins. 
Like the FUKASAWA reference, the cured properties of the sealing resin are not disclosed in NISHIMURA. However, in determining the properties of the cured resin film, the examiner considers applicant’s specification to determine materials that result in those properties. Applicant’s specification describes a polymer component (A), and a thermosetting component (B), curing accelerator (C), and filler (D). In comparison, NISHIMURA teaches a composition of an epoxy, a curing agent, an accelerator and filler with elastomer [0020]. The elastomer is considered a polymer component. The epoxy is the thermosetting component, and the accelerator and filler correspond to applicant’s disclosed accelerator and filler. Accordingly, when using the same composition it is reasonable to expect the same properties to be found when curing the resin sheet.

Regarding claims 2 and 6,
	NISHIMURA teaches the resin sheet is heat cured [0045].
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation) further in view of SHIMBA et al. (US 2016/0083537).
Regarding claims 3 and 7,
	FUKASAWA and NISHIMA teach a laminated protective sheet that includes epoxy that is heat cured. However, the reference does not teach curing epoxy by irradiation. However, SHIMBA teaches a similar curable resin sheet in a lamination process for semiconductor chips abstract. SHIMBA also uses epoxy but notes that when hardening processes other than heating can be used such as irradiation [0027]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to cause hardening of an epoxy in a heated sheet on a semiconductor surface by irradiation as a simple substitution of known curing techniques for epoxies.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FUKASAWA et al. (US 2001/0003049) in view of NISHIMURA et al. (JP 2006-303119; citations to machine translation) further in view of in view of TOYODA et al. (US 2014/0008821).
Regarding claim 5,
	FUKASAWA teaches providing a sealing resin to a substrate but does not teach a grinding step. However, TOYODA teaches that back-grinding can be performed with a sealing process to reduce the thickness of the final product [0005]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to grind the substrate of FUKASAWA to provide a thinner product. The references do not expressly teach the grinding between the heating and curing step. However, the result of the grinding is the same regardless of its order in the process and changing the order of steps is considered prima facie obvious, MPEP 2144.04.IV.C. The timing of the step is not considered critical because there is no support for it in the disclosure as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712